DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 9-10, & 14 are objected to because of the following informalities:
The phrases “wherein to the processor” (claim 4, lines 1-2) and “wherein is the providing” (claim 9, lines 1-2; claim 10, lines 1-2) apparently are intended to read “wherein the processor” and “wherein the providing”.
The words “determininge” (claim 4, line 3) and “processore” (claim 14, line 3) are misspelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 & 12-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gao (US 20140205141).
Claim 1: An apparatus, comprising
a memory configures to store executable code (Gao paragraph 0100, firmware, instructions stored in computer-readable medium);
a processor configures to execute the executable code (Gao paragraphs 0087 & 0097, CPU) to cause the apparatus to perform the operations of
receiving data representing a first frame of video content comprising a plurality of frames (Gao paragraph 0036, video frame memory);
determining, for at least one object in a first frame, an object type and position in the first frame (Gao paragraph 0029, identify target object and determine target object location);
determining a number of frames N to skip over based on the type and position of the object in the first frame and the type and position of one or (Note: This is a recitation in the alternative, readable upon either option) more objects in one or more prior frames (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames); and
providing the N+1 frame, and not the skipped-over frames (Gao paragraph 0040, continue processing based on next frame following skipped frame(s)).
Claim 2: The apparatus of claim 1 (see above), wherein the determining the object type and position in the first frame comprises:
(Gao paragraphs 0029 & 0032, “objects” (plural), particularly Gao paragraph 0032, tracking of “one or more objects”),
determining, for each object of the plurality of objects, the object type and position in the first frame (Gao paragraph 0029, identify target object and determine target object location), and wherein
the determining the number of frames N to skip over is based on respective types and positions of the plurality of objects in the first frame and the types and positions of one or more objects in one or more prior frames (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames).
Claim 3: The apparatus of claim 1 (see above), wherein the processor is configured to further cause the apparatus to receive a subsequent frame of video content of the plurality of frames and repeat the operations of claim 1 (see above) for the subsequent frames (Gao paragraph 0040, continue processing based on next frame following skipped frame(s)).
Claim 4: The apparatus of claim 1 (see above), wherein to the processor configured to further cause the apparatus to perform the determininge [sic] the number of frames N to skip over using a policy model that receives as input a state parameter indicative of the respective type and position of the one or more objects in the first, or any subsequent frame (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames).
Claim 5: The apparatus of claim 4 (see above), wherein the policy model is a pre-trained policy model (Gao paragraph 0038, preselected tracking confidence determination arrangement).
Claim 6: The apparatus of claim 5 (see above), wherein the policy model is pre-trained using a reinforced learning method (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames).
Claim 7: The apparatus of claim 6 (see above), wherein the policy model is trained by using a reinforced learning method which takes as input a plurality of training images and an object detection model for determining key frames in the plurality of training images (Gao paragraphs 0038-0040, classify frames into categories based on confidence threshold), wherein the reinforced learning method uses a reward function that rewards, for given states, an increase in the number of frames N skipped over (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraph 0041, skipping frames improves the processing by reducing the computational load), whilst penalizing the skipping over of determined key frames (Gao paragraph 0040, require processing of selected frames without skipping based on tracking confidence).
Claim 8: The apparatus of claim 7 (see above), wherein the object detection model determines key frames as frames in which new objects appear or (Note: This is a recitation in the alternative, readable upon either option) object (Gao paragraph 0029, detection occurs (i.e. frame is not skipped) when object falls outside viewfield and transitions to “can no longer be tracked”).
Claim 9: The apparatus of claim 1, wherein is the providing [sic] provides the N+1 frame to a device remote from the apparatus (Gao paragraph 0030, remote station).
Claim 10: The apparatus of claim 1, wherein is the providing [sic] provides the N+1 frame (Gao paragraph 0040, continue processing based on next frame following skipped frame(s)) to a device executing a computational model for analysing the provided N+1 frames and for producing inference output (Gao paragraph 0040, producing motion-based tracking output (i.e. inference of target object motion)).
Claim 12: A method, comprising:
receiving data representing a first frame of video content comprising a plurality of frames (Gao paragraph 0036, video frame memory);
determining, for at least one object in a first frame, an object type and position in the first frame (Gao paragraph 0029, identify target object and determine target object location);
determining a number of frames N to skip over based on the type and position of the object in the first frame and the type and position of one or (Note: This is a recitation in the alternative, readable upon either option) more objects in one or more prior frames (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames); and
(Gao paragraph 0040, continue processing based on next frame following skipped frame(s)).
Claim 13: A non-transitory computer readable medium comprising program instructions stored thereon (Gao paragraph 0100, firmware, instructions stored in computer-readable medium), which when executed by a processor (Gao paragraphs 0087 & 0097, CPU) causes an apparatus including the processor to perform the operations of:
receiving data representing a first frame of video content comprising a plurality of frames (Gao paragraph 0036, video frame memory);
determining a number of frames N to skip over based on the type and position of the object in the first frame and the type and position of one or (Note: This is a recitation in the alternative, readable upon either option) more objects in one or more prior frames Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames); and
providing the N+1 frame, and not the skipped-over frames, to a vision model processor (Gao paragraph 0040, continue processing based on next frame following skipped frame(s)).
Claim 14: Apparatus comprising:
A memory configured to store executable code (Gao paragraph 0100, firmware, instructions stored in computer-readable medium);
[sic] configured to execute the executable code (Gao paragraphs 0087 & 0097, CPU) and cause the apparatus to perform the operations of
receiving data representing a plurality of training images representing one or more segments of video (Gao paragraph 0036, video frame memory);
determining key frames in the plurality of training images (Gao paragraphs 0038-0040, classify frames into categories based on confidence threshold);
using a reinforced learning method to generate a trained policy model for determining a number N of frames to skip over responsive to a detected state (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames), the reinforced learning method taking as input the plurality of training images and using a reward function to reward, for given states, an increase in the number of frames skipped over (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraph 0041, skipping frames improves the processing by reducing the computational load) whilst penalizing the skipping over of determined key frames to arrive at the trained policy model (Gao paragraph 0040, require processing of selected frames without skipping based on tracking confidence).
Claim 15: A method, comprising:
receiving data representing a plurality of training images representing one or more segments of video (Gao paragraph 0036, video frame memory);
(Gao paragraphs 0038-0040, classify frames into categories based on confidence threshold);
using a reinforced learning method to generate a trained policy model for determining a number N of frames to skip over responsive to a detected state (Gao paragraph 0040, selectively skip frames based on tracking confidence; Gao paragraphs 0038-0039, tracking confidence determined by finding (i.e. identifying) target object in window (i.e. position) in previously captured frames), the reinforced learning method taking as input the plurality of training images and using a reward function to reward, for given states, an increase in the number of frames skipped over (Gao paragraph 0040, selectively skip frames based on tracking confidence Gao paragraph 0041, skipping frames improves the processing by reducing the computational load) whilst penalizing the skipping over of determined key frames to arrive at the trained policy model (Gao paragraph 0040, require processing of selected frames without skipping based on tracking confidence).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhong, Peng, Sundaresan, Li, Zhang, and Vajapey disclose examples of object detection and image analysis training.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663